Citation Nr: 1530956	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to herbicide (Agent Orange) exposure, or as secondary to service-connected Type II diabetes mellitus, posttraumatic stress disorder (PTSD), and/or coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for hypertension.  In May 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in January 2009. 

In his January 2009 substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge at the RO.  A March 2015 letter informed him that his hearing was scheduled for May 2015.  Although the hearing notice was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to appear, and has neither provided good cause for failing to appear, nor requested a rescheduling of the hearing.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2014).

The Board notes that the Veteran's PTSD service connection claim was also denied in the November 2007 rating decision.  In his May 2008 NOD, the Veteran disagreed with the denial of the PTSD claim.  The Board notes, however, a January 2009 rating decision granted service connection for PTSD.  As such, this issue is not before the Board.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the record reveals that further AOJ action on the claim on appeal is warranted.

A review of the Veteran's VA treatment records reveal a current diagnosis of hypertension.  In his March 2007 claim, the Veteran asserted that his hypertension was secondary to his service-connected diabetes mellitus, type II.  More recently, however, in June 2015 correspondence, the Veteran's representative has now raised the theory that hypertension is directly due to Agent Orange exposure, or secondary to service-connected PTSD or CAD.  When determining service connection, all applicable theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Regarding the theory that the hypertension is due to Agent Orange exposure, the Veteran served in Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2014).  The Board notes that hypertension is not among the list of disabilities for which presumptive service connection based on such exposure is available.   See 38 C.F.R. §§ 3.307. 3.309(e) (2014).  The Board points out, however, that service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability is in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); see also Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).  

The Board further notes that, although not specifically claimed, hypertension is among the disabilities identified as chronic diseases for which presumptive service connection may be available, if manifested to a compensable degree within a prescribed period post service-10 percent, and one year, for hypertension.  See 38 C.F.R. §§ 3.307. 3.309(a) (2014).  

Given the all the above, and the absence of medical comment or opinion addressing the relationship between hypertension and service, the Board finds that examination and medical opinion to address theories of entitlement pertaining to direct and presumptive service connection would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As regards the secondary service connection theory of entitlement, under 38 C.F.R. § 3.310(a) (2014), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  38 C.F.R. § 3.310 (2014).

The Veteran has had several VA examinations to assess the current severity of his Type II diabetes mellitus, however, no examiner has provided an opinion regarding his current hypertension and whether or not such is caused or aggravated by the service-connected diabetes mellitus.  Moreover, service connection is now in effect for PTSD and CAD, and the Veteran asserts that hypertension alternatively may be secondary to service-connected PTSD and/or CAD.   As there is no medical comment or opinion addressing any such relationship, on remand, the examiner should address such theories, as well (as appropriate).

Accordingly, the AOJ should arrange for the Veteran to undergo medical examination for hypertension, by an appropriate physician, at a VA medical facility. 
The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Prior to obtaining medical opinion evidence in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are dated up to December 2014.  On remand, the AOJ should obtain updated records of evaluation and/or treatment  of the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since December 30, 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection for hypertension that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiovascular examination, by an appropriate physician, in connection with his hypertension claim.

The entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hypertension (a) had its onset during service, (b) was manifest to a compensable degree within the first post-service year; or (c) is otherwise medically related to active duty service (to include presumed herbicide exposure therein).

If hypertension is deemed not medically related to service, the examiner must also offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hypertension: (a) was caused OR  (b) is aggravated (worsened beyond  natural progression) by his service-connected diabetes mellitus, PTSD, and/or CAD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In addressing the above, the examiner must consider and discuss all pertinent medical and lay evidence, to include competent assertions as to the nature, onset and continuity of symptoms associated with hypertension.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

